DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 780 (Fig. 7).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 4, the words --at least one-- should be added before the word “loop”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In Line 1, the words --at least one-- should be added before the word “loop”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In Line 1, the word  --comprising-- should be added after the word “further”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In Line 1, the words --of the body-- should be added after the word “jaw”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In Line 2 and in Line 6, the words --at least one-- should be added before each instance of the word “loop”. In Line 4, the word --and-- should be added after the semi-colon. Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In Line 4, the words --at least one-- should be added before the word “loop”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  In Line 1, semi-colon should be replaced with a comma.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  In Line 1, the words --at least one-- should be added before the word “loop”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 & 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 4-5 recite the limitation “a sheath attached to the body at a proximal end and attached to the loop actuator at a distal end.” which renders the claim indefinite as it is unclear 1) if the proximal end recited is the proximal end of the sheath or the proximal end of the body, and 2) if the distal end recited is the distal end of the sheath or the distal end of the at least one loop actuator. For purposes of examination, the limitation is being interpreted as “a sheath comprising a proximal end and a distal end, wherein the proximal end is attached to the body and the distal end is attached to the at least one loop actuator”. Appropriate correction is required.
Claim 5 at Line 2 recites the limitation “the wire of the wire actuator”. There is insufficient antecedent basis for the limitation “the wire actuator”. For purposes of examination, the limitation is being interpreted as “the wire of the at least one loop actuator”. Appropriate correction is required. 
Claim 7 at Line 2 recites the limitation “generally parallel”. The term “generally” is a relative term which renders the claim indefinite. The term “generally parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus the limitation “generally parallel” renders the claim indefinite by use of the relative term. For purposes of examination, and as seen in the drawings of the instant application, the term generally parallel is being interpreted as meaning ‘only a portion thereof is parallel or close to parallel with’. Appropriate correction is required. 
Claim 9 at Lines 1-2 recites the limitation “the interior portion of the body lumen”. There is insufficient antecedent basis for this limitation. For purposes of examination, the limitation is being interpreted as “an interior portion of the body lumen”. Appropriate correction is required.
Claim 11 at Lines 4-5 recite the limitation “a sheath attached to the body at a proximal end and attached to the loop actuator at a distal end.” which renders the claim indefinite as it is unclear 1) if the proximal end recited is the proximal end of the sheath or the proximal end of the body, and 2) if the distal end recited is the distal end of the sheath or the distal end of the at least one loop actuator. For purposes of examination, the limitation is being interpreted as “a sheath comprising a proximal end and a distal end, wherein the proximal end is attached to the body and the distal end is attached to the at least one loop actuator”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piskun et al. (US PG Pub No. 2015/0272564).
Regarding Claim 1 as best understood, Piskun et al. discloses a dilation device (system 1410, Figs. 40-42, Paragraphs [0159-0166]), the device comprising: a body (1411, Fig. 42); a loop actuator (actuation components 1416, 1426, 1428, 1430, 1432, 1434 of retractor system 1415, Paragraph [0159]) attached to the body; and a sheath (cover 1378, Fig. 39B, Paragraphs [0157-0158]. Paragraph [0157] states that “Also, the various embodiments of the covers described above are fully applicable to the cover for the systems of FIGS. 32-42.”) comprising a proximal end (end of 1378 near 1413 when attached to 1410) and a distal end (end of 1378 near 1417 when attached to 1410), wherein the proximal end is attached to the body and the distal end is attached to the loop actuator (see Fig. 39A for example of cover attached to similar dilation device 1310).
Regarding Claim 2, Piskun et al. discloses wherein the body includes a proximally extending handle (1438, Fig. 42, Paragraph [0159]).
Regarding Claim 3, Piskun et al. discloses wherein the loop actuator includes a wire (1428/1430 when coupled to the block/carriage 1426, Fig. 42) having both ends (end of 1428 and 1430 attached to slot in 1426, Paragraph [0159]) coupled to a movable element (1426 which is attached to 1416, Figs. 40 & 42) located at the handle.
Regarding Claim 4, Piskun et al. discloses wherein the sheath (1378) is connected to a tubular portion of the body (1411 is tubular along its length, see Fig. 39A for example).
Regarding Claim 5 as best understood, Piskun et al. discloses wherein the distal end of the sheath includes a tube (1413, Fig. 42) for receiving the wire of the wire actuator (Paragraph [0159]).
Regarding Claim 6, Piskun et al. discloses wherein the body further a lower jaw (outwardly extending tab/jaw extending from neck portion of handle, not labeled, Figs. 40 & 42) extending distally of the handle.
Regarding Claim 7 as best understood, Piskun et al. discloses wherein the tubular portion and the lower jaw extend generally parallel to one another (a bottom surface of the outwardly extending tab/jaw is generally parallel to 1411 in the same manner as the lower jaw and tubular portion of the instant application).
Regarding Claim 8, Piskun et al. discloses a dilation method (Paragraphs [0157-0165]) for a dilation device (system 1410, Figs. 40-42,) including a body (1411, Fig. 42), a loop actuator (actuation components 1416, 1426, 1428, 1430, 1432, 1434 of retractor system 1415, Paragraph [0159]) attached to the body, and a sheath (cover 1378, Fig. 39B, Paragraphs [0157-0158]. Paragraph [0157] states that “Also, the various embodiments of the covers described above are fully applicable to the cover for the systems of FIGS. 32-42.”) attached to the body and the loop actuator, the method comprising; placing the dilation device into a body lumen (Paragraph [0165]); and expanding the sheath from a retracted position to an expanded position by extending or retracting the loop actuator (Paragraphs [0165 & 0157]).
Regarding Claim 9 as best understood, Piskun et al. discloses performing a treatment on an interior portion of the body lumen through a tubular portion of the body of the dilation device (partial tissue resection via instruments inserted through 1411 of the device, Paragraph [0163, 0165-0166]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 13-16, & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piskun et al. (US PG Pub No. 2015/0272564) in view of Culbert et al. (US PG Pub No. 2009/0149857).
Regarding Claim 10 as best understood, Piskun et al. discloses the claimed invention as stated above, except activating an integrated light source on the dilation device.
Culbert et al. discloses a tissue dilation system and methods of providing access to one or more target structures in a patient’s body (Abstract), wherein one embodiment of a tubular dilator (3600) depicted in Figs. 73-75 (Paragraph [0212]) comprises a light emitter (3602) such as one or more LEDs or the end of a fiber optic connected to or embedded in the tubular shaft (3604) of the dilation tube, and preferably near the distal end (3606) of the tubular shaft (Figs. 73-74). Paragraph [0212] states that “The light emitter may be an LED embedded in the wall 3608 of the tubular shaft, with the LED directed to illuminate the interior, exterior, or distal edge of the tubular shaft of the outer dilation tube. The handle may be provided with a battery or batteries, which may be disposable, one or more switches, one or more resistors, and other associated electronics, so that the handle is disposable, or alternatively the handle may be provided with a connector for connection to an external power source.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dilation device used in the method of Piskun et al. to add a light emitter embedded into a distal end of the tubular body so that light can illuminate the interior, exterior or distal edge of the tubular body as taught by Culbert et al. in order to allow a user to illuminate and better visual the surgical site within a patient during use.
Regarding Claims 11 & 15 as best understood, Piskun et al. discloses a dilation device (system 1410, Figs. 40-42, Paragraphs [0159-0166]), the device comprising: a body (1411 & 1438, Fig. 42); a loop actuator (actuation components 1416, 1426, 1428, 1430, 1432, 1434 of retractor system 1415, Paragraph [0159]) attached to the body; and a sheath (cover 1378, Fig. 39B, Paragraphs [0157-0158]. Paragraph [0157] states that “Also, the various embodiments of the covers described above are fully applicable to the cover for the systems of FIGS. 32-42.”) comprising a proximal end (end of 1378 near 1413 when attached to 1410) and a distal end (end of 1378 near 1417 when attached to 1410), wherein the proximal end is attached to the body and the distal end is attached to the loop actuator (see Fig. 39A for example of cover attached to similar dilation device 1310).
Piskun et al. does not disclose a light source and a battery positioned within the body.
Culbert et al. discloses a tissue dilation system and methods of providing access to one or more target structures in a patient’s body (Abstract), wherein one embodiment of a tubular dilator (3600) depicted in Figs. 73-75 (Paragraph [0212]) comprises a light emitter (3602) such as one or more LEDs or the end of a fiber optic connected to or embedded in the tubular shaft (3604) of the dilation tube, and preferably near the distal end (3606) of the tubular shaft (Figs. 73-74). Paragraph [0212] states that “The light emitter may be an LED embedded in the wall 3608 of the tubular shaft, with the LED directed to illuminate the interior, exterior, or distal edge of the tubular shaft of the outer dilation tube. The handle may be provided with a battery or batteries, which may be disposable, one or more switches, one or more resistors, and other associated electronics, so that the handle is disposable, or alternatively the handle may be provided with a connector for connection to an external power source.” 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the dilation device of Piskun et al. to add a light emitter connected to or embedded into a distal end of the tubular body and a battery within the handle so that light can illuminate the interior, exterior or distal edge of the tubular body as taught by Culbert et al. in order to allow a user to illuminate and better visual the surgical site within a patient during use.
Regarding Claim 13, the combination of Piskun et al. and Culbert et al. discloses the claimed invention as stated above in claim 11, and further discloses wherein the body includes a lower jaw portion (outwardly extending tab/jaw extending from neck portion of handle, not labeled, Figs. 40 & 42 of Piskun et al.), and wherein the light source includes a central illumination axis extending away from the lower jaw portion (the illumination axis of the embedded lights within 1411 extending exteriorly from the distal edge of the 1411 would extend away from the outwardly extending tab/jaw extending from neck portion of handle ).
Regarding Claim 14, the combination of Piskun et al. and Culbert et al. discloses the claimed invention as stated above in claim 11, and further discloses wherein the light source is positioned distal to a handle of the body (Culbert et al. states in Paragraph [0212] that the light emitter is connected to or embedded into a distal end of the tubular body, which is distal to the handle 1438 as seen in Piskun Fig. 40).
Regarding Claim 16, the combination of Piskun et al. and Culbert et al. discloses the claimed invention as stated above in claim 11, and further discloses wherein the body includes a tubular member (1411 is tubular along its length and so is the handle 1438, see Fig. 39A for example), and wherein the light source is positioned within the tubular member (Culbert et al. states in Paragraph [0212] that the light emitter is connected to or embedded into a distal end of the tubular body as seen in Figs. 73-74).
Regarding Claim 18, the combination of Piskun et al. and Culbert et al. discloses the claimed invention as stated above in claim 11, and Piskun et al. further discloses a push member (tab 1416, Fig. 42), wherein the push member is fixedly coupled to the loop actuator (Paragraph [0159]), and wherein the body includes a groove (slot 1436, Fig. 42) configured to receive the push member (Fig. 40).
Regarding Claim 19, the combination of Piskun et al. and Culbert et al. discloses the claimed invention as stated above in claim 11, and Piskun et al. further discloses wherein the push member includes a T-shaped extension (Fig. 40) positioned with the groove (the cross-section of the connection between 1416 & 1426 is T-shaped).
Regarding Claim 20, the combination of Piskun et al. and Culbert et al. discloses the claimed invention as stated above in claim 11, and Piskun et al. further discloses wherein opposing ends of the loop actuator are coupled to the push member (ends of 1428 and 1430 are attached to slots in 1426 which is attached to 1415, Fig. 40 & 42, Paragraph [0159]).
Claims 12 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piskun et al. (US PG Pub No. 2015/0272564) in view of Culbert et al. (US PG Pub No. 2009/0149857) as applied to claim 11 above and further in view of Miller at al. (US PG Pub No. 2009/0097236).
Regarding Claim 12, the combination of Piskun et al. and Culbert et al. discloses the claimed invention as stated above in claim 11, except wherein the body includes a pull tab configured to actuate illumination of the light source. Culbert et al. does disclose in Paragraph [0212] that “Referring to FIG. 73, the handle 3612 of the outer dilator tube preferably contains one or more batteries 3614 connected to a switch 3616 which is in turn connected to power the light emitter. The handle may be provided with a battery or batteries, which may be disposable, one or more switches, one or more resistors, and other associated electronics, so that the handle is disposable, or alternatively the handle may be provided with a connector for connection to an external power source.” 
Miller et al. discloses a medical-examination light emitter (10, Fig. 1-3) configured to be attached to a dilator (paragraphs [0020-0055], wherein the light emitter comprises a pull tab switching mechanism (32, Paragraphs [0020, 0046]) made from any non-conductive material such as a plastic film configured to be removably placed in any location sufficient to break the circuit between the power source and the LEDs (22) (Paragraph [0046]). Miller et al. teaches that “When desired, the pull tab 32 may be removed so as to close the electrical circuit between the power source and the LED 22.” such that in this manner, the light 10 may be switched on and the LED may produce light to illuminate an interior cavity. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the light emitter of the combination with a pull tab on the handle removably placed to break the circuit between the power source and the LEDs as taught by Miller et al. such that a user can visually and physically verify that the light emitter has not been previously used prior to use with the dilator.
Regarding Claim 17, the combination of Piskun et al. and Culbert et al. discloses the claimed invention as stated above in claim 16, except a pull tab configured to actuate illumination of the light source, wherein the pull tab is positioned within the tubular member. Culbert et al. does disclose in Paragraph [0212] that “Referring to FIG. 73, the handle 3612 of the outer dilator tube preferably contains one or more batteries 3614 connected to a switch 3616 which is in turn connected to power the light emitter. The handle may be provided with a battery or batteries, which may be disposable, one or more switches, one or more resistors, and other associated electronics, so that the handle is disposable, or alternatively the handle may be provided with a connector for connection to an external power source.” 
Miller et al. discloses a medical-examination light emitter (10, Fig. 1-3) configured to be attached to a dilator (paragraphs [0020-0055], wherein the light emitter comprises a pull tab switching mechanism (32, Paragraphs [0020, 0046]) located within a tubular housing of the light emitter and made from any non-conductive material such as a plastic film configured to be removably placed in any location sufficient to break the circuit between the power source and the LEDs (22) (Paragraph [0046]). Miller et al. teaches that “When desired, the pull tab 32 may be removed so as to close the electrical circuit between the power source and the LED 22.” such that in this manner, the light 10 may be switched on and the LED may produce light to illuminate an interior cavity. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the light emitter of the combination with a pull tab on the handle to break the circuit between the power source and the LEDs as taught by Miller et al. in order to provide a user with a visual and tactile means for confirming that the light emitter had not been previously used prior to use with the dilator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775